On the Application for a Rehearing.
The opinion of the Court was delivered by
Levy, J.
Counsel for the appellee suggests in a petition filed herein, that this Court has erred in its reversal of the entire judgment rendered by the lower court, and has failed to recognize the right of the seizing creditor, under the execution, to the rents and revenues collected by the sheriff pending the seizure. We omitted to give this matter consideration, as the question was neither discussed nor brought to our attention in the brief or oral argument of counsel, and, therefore, proceed to-correct our decree, in this regard, so as to read as follows :
It is, therefore, ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed in so far as it made the sale absolute and decreed that J. W. Bates, sheriff of the parish of East Baton Rouge, do make to the plaintiff, the Southern Mutual Insurance Company of Baton Rouge, a title to the property described, in accordance with the bid of said plaintiff, for the sum of thirteen thousand three hundred and thirty-four dollars; and that in all other respects the judgment appealed from be affirmed.
And it is further ordered that this decree be without prejudice to-*827the appellant to apply for a rehearing on the matter of this affirmance of the judgment of the lower court as to the right of plaintiff and appellee to receive the rents and revenues of the property seized under the execution from the time of seizure, collected by said sheriff; appellees to pay the costs of this appeal.
Behearing refused.